El Juez Asociado Señob Teavieso
emitió la opinión del tribunal.
Olegario Torres fué lesionado mientras trabajaba para la Compañía Azucarera del Toa, el viernes 8 de octubre de 1936. El día 12 del mismo mes se personó por primera vez ante el Dr. Ramón L. Rodríguez, médico del Fondo del Se-guro del Estado, para recibir tratamiento facultativo. Le exigió el médico un documento que acreditase los hechos del accidente, y el lesionado volvió a verle el día 13 de octubre, en cuya fecha el doctor Rodríguez le envió a la Clínica Industrial del Fondo del Seguro del Estado, donde empezó a recibir tratamiento el día 15 del mismo mes.
En diciembre 8, 1936, el Administrador del Fondo del Se-guro del Estado dictó su resolución negándole a Torres el derecho a recibir compensación por el fundamento de que el lesionado se presentó a solicitar tratamiento médico siete días después del accidente, sin haber explicado satisfactoriamente su demora. Apelada dicha resolución para ante la Comi-sión Industrial, ésta la confirmó, negándose también a recon-siderarla. Por el presente recurso se solicita la revisión y revocación de dicho fallo.
 El único error que se imputa a la Comisión industrial y que merece consideración es el de haber interpretado que los cinco días que prescribe el artículo 5 de la Ley núm. 45 de 1935 (pag. 251) deben computarse -desde la fecha del accidente al día en que el obrero empezó a recibir tratamiento facultativo.
*364El citado artículo, en lo pertinente, lee así:
“La negativa u oposición sin justa causa, del obrero o empleado a someterse al examen médico o tratamiento facultativo provisto por el Administrador surtirá el efecto de privarlo de su derecho a recibir compensación de acuerdo con esta Ley o entablar o seguir procedi-miento de acuerdo con la misma para obtener tal compensación; Disponiéndose, que si el obrero o empleado no se presentare al mé-dico dentro de un término que no excederá de cinco (5) días des-pués de la ocurrencia del accidente para tratamiento facultativo, ni explicare satisfactoriamente su demora al Administrador, éste podrá privarlo de su derecho a recibir compensación alguna, pero no podrá negarse al obrero o empleado bajo ninguna circunstancia, la asistencia médica que a juicio del Administrador se considere nece-saria hasta tratar de lograr su .total restablecimiento; Y disponiéndose, además, que para apreciar y comprobar la incapacidad con que queda afecto el obrero o empleado, el Administrador, podrá compeler la comparecencia personal del lesionado por cuenta del Fondo del Es-tado.”
El lenguaje del estatuto es tan claro que no es necesario hacer esfuerzo alguno para descubrir la intención del legis-lador. El obrero lesionado que desee recibir compensación debe presentarse- al médico y someterse a su examen o trata-miento dentro de los cinco días siguientes al día del accidente. Si no lo hiciere así, el Administrador del Fondo del Estado podrá negarse a concederle compensación.
En el caso de autos aparece que el lesionado se presentó al médico dentro de los cinco días siguientes al del accidente, para que le curase, pero le exigió al médico que no hiciera informe alguno sobre el accidente. Negóse el médico a acep-tar esas condiciones y el lesionado se marchó sin que se le hiciera cura alguna. Cuando el lesionado se sometió por fin a tratamiento médico, el día 15 de octubre de 1936, ya el tér-mino legal había expirado.
Hemos examinado cuidadosamente las conclusiones de he-cho que aparecen en el dictamen de la Comisión, y no encon-tramos justificada la alegación de que el Administrador del Fondo del Estado abusara de su discreción al negarle com-pensación al lesionado recurrente. El obrero lesionado debe *365presentarse al médico, para que éste le examine o le someta a nn tratamiento, dentro del término fijado por la ley, y sin imponer al médico condición alguna para el cumplimiento de su deber profesional.

Debe confirmarse la resolución recurrida.